DETAILED ACTION

The Amendment filed by Applicant on 04/04/2022 is entered.

Claims 2, 4 and 7 are canceled.

New claims 8-20 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/04/2022 have been fully considered and they are found persuasive.

The rejection of claims 1-3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., Effect of polyvinyl butyral on the rheological properties of BaTiO3 powder in ethanol—isopropanol mixtures, Materials Letters 57 (2002) 223-228 (hereinafter “Tseng”). Tseng teaches a dielectric composition comprising a ceramic powder, BaTiO3, a low polymerization binder dispersant, polyvinyl butyral (PVB) and a high polymerization binder, commercially available polymeric surfactant (KD-6). See Tseng, Abstract; Introduction, page 223. Tsueng further teaches a polymeric surfactant (KD-6) concentration of 0.5 to 5.0 wt. % and PVB concentration of 1 to 5 wt%.  See Tseng, Experimental Section, Figs. 2 & 4. The present invention differs from Tseng in that the present invention recites a degree of polymerization for the low polymerization binder. “There are three possible sources for a motivation to combine references: the nature of the problem to be solved, the teachings of the prior art, and the knowledge of persons of ordinary skill in the art.”  See In re Rouffet, 149 F.3d 1350, 1357, 47 USPQ2d 1453, 1457-58 (Fed. Cir. 1998).  Although Tseng does not disclose in the experimental section the degree of polymerization of either PVB or KD-6, based on the reference as a whole a one of ordinary skill in the art would be motivated to modify Tseng by using PVB or KD-6 commonly available in art because the binders/surfactants are obtained from commercially available sources.  Such modification is obvious because one would have a reasonable expectation of success that PVB/KD-6 as disclosed by Tsueng would be similarly useful and applicable over a range of molecular weights. 

The Applicant argues Tseng fails to discloses that KD-6 has a degree of polymerization of greater than 1,000, and fails to disclose or suggest for a person of ordinary skill in the art how the degree of polymerization can be modified to arrive at the claimed range. However, Tseng teaches viscosity distinctions between PVB fractions and KD-6 fractions that would lead one of ordinary skill that the viscosities and molecular weights are different relative one to the other. See Tseng, page 227, Fig. 4. Furthermore, PVB as taught in Tseng as reagent grade Butvar B-98, is commonly end-capped with vinyl acetate or vinyl alcohol. See Tseng, page 224. Therefore, claims 1, 3, 5-6 and 8-20 are deem as being unpatentable over Tsueng.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh